TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00208-CV



                                     Joe Alton Greer, Appellant

                                                   v.

                                Rebecca Rodriguez Greer, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
      NO. 12-1050-F425, HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant Joe Alton Greer has informed this Court that he no longer wishes to

pursue this appeal and he has filed a motion to dismiss it because the district court granted a new trial

in the underlying case.1 Appellant’s counsel states that he has conferred with counsel for appellee

Rebecca Rodriguez Greer, who does not oppose this motion. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).



                                                __________________________________________

                                                Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: May 8, 2015


        1
            The clerk’s record contains a copy of the signed order granting the motion for new trial.